Title: From George Washington to John St. Clair, 1 May 1758
From: Washington, George
To: St. Clair, John



Dear Sir
Fort Loudoun May 1st 1758.

The Inclosd came to my hand about five days ago by Express from Fredericksburg, but as it was addressd to you at this place, and I had hopes of seeing you here very shortly I shoud have detaind it till your arrival, had not Mr Rutherford told me you

might make some Stay at Lancaster and desird all Letters might be directed to you at that place.
Nothing particular has occurrd since my last, I shall therefore embrace this oppertunity of asking your advice and directions how, and what sort of conveyances I am to provide for Carrying our Regimental Stores, and Companies Baggage. &ca and what allowances are made for these purposes. I shoud not trouble you on this head now, were I not affraid it may be too late when you arrive here. We are upon a very unsettled establishment, the Country having made no provision for the Expences of a March; but expect, and I believe are very willing that we shoud be governd in these Cases by the Rules observd in the Regular Troops. I am sorry to give you so much trouble at a time when I am truely sensible you are greatly hurried and engagd in more important Affairs but the earnest enquiries of my Officers concerning these matters partly moves me to do it.
I never got recruiting Orders till the 24th Ulto and then receivd no Money for that purpose; I sent of immediately for some and shall use my best endeavours to get compleated. As our Detachments at the Out Posts are to wait till the Militia relieves them I fear it may be some time yet before I get the Regiment together. The President gave me a discretionary power to order an equitable draft of the Militia, but it was a vague ⟨one⟩, and the matter in itself ⟨is⟩ important, and ticklish for me to manage so deeply in. I am with very great regard Dr Sir Yr Most Obedt & Most Hble Servt

Go: Washington


P.S. Since writing the above I have heard, that a Party of Indians (among whom was Lieutt Gist) are come in from an Excursion they made to Fort Duquesne and have got two Scalps if this is a fact so soon as I can get a particular acct I will transmit it to you.


G. W——n
